Citation Nr: 9905766	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cancer of the larynx, status post laryngectomy, as secondary 
to tobacco use.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served on active service from November 
1942 to November 1945.


FINDINGS OF FACT

1.  There is no competent medical evidence in the claims file 
indicating that the veteran suffers from the residuals of 
cancer of the larynx, status post laryngectomy, which were 
proximately caused by nicotine dependence acquired during his 
service.

2.  In an unappealed December 1986 rating decision, the RO 
denied service connection for hearing loss. 

3.  Evidence associated with the claims folder since the 
December 1986 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of cancer of the larynx, status post 
laryngectomy, as secondary to tobacco use is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1998); VAOPGCPREC 19-97 (May 13, 
1997).

2.  The December 1986 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

3.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for The Residuals of Cancer of the 
Larynx, Status Post Laryngectomy, as Secondary to Tobacco 
Use.

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  As a result, in June 1997, the RO 
attempted a search for alternative sources or records by 
forwarding to the NPRC a copy of an April 1997 NA form 13055 
submitted by the veteran.  However, such search proved to be 
unsuccessful.  And, as the veteran communicated to the RO in 
August 1997 that he was never treated during his period of 
service, no further searches have been attempted by the RO.  
Accordingly, the Board finds that the RO has undertaken all 
possible development to obtain the veteran's service medical 
records.  While the absence of the veteran's service medical 
records is clearly not helpful to his claim, the absence of 
those records does not preclude the granting of service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  As well, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (1998). 

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Moreover, the outcome of claims of service connection for 
disabilities or death related to tobacco use depends on 
whether the veteran's nicotine dependence is considered to be 
a disease under VA benefits law.  Such determination is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
However, in arriving at this determination, the adjudicative 
personnel may consider the May 5, 1997 memorandum by the 
Under Secretary for Health stating that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-93 (January 
13, 1993).

Once it has been determined whether the veteran's nicotine 
dependence is deemed to be a disease for VA purposes, service 
connection for a tobacco-related disability or death is 
established (1) if the veteran acquired a dependence on 
nicotine during his/her service, and (2) if this in-service 
nicotine dependence was the proximate cause of the claimed 
disability occurring after service.  See VAOPGCPREC 19-97 
(May 13, 1997).  A determination of whether a veteran is 
dependent on nicotine is a medical issue.  And, an 
intervening cause may interrupt the causal connection between 
the veteran's in-service nicotine dependence and his 
subsequent incurrence of a disease or death.  Specifically, 
post-service usage of tobacco, post-service exposure to 
environmental or occupational toxins other than tobacco 
products, and/or continuous use of tobacco products following 
a twelve-month period of nicotine-dependence remission are 
some of the factors that must be considered in determining 
whether an intervening cause gave rise to the veteran's 
disability or death.  See id.

Additionally, the Board points out that during the pendency 
of the veteran's appeal, Congress amended section 1103 of 
tittle 38, United States Code, to include subsection (a).  
Subsection (a) precludes the grant of service connection for 
a disability or death that resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during his service.  See 38 U.S.C.A. § 1103 (1998).  However, 
as this amendment to section 1103 is only applicable to 
claims received by the VA after June 9, 1998, subsection (a) 
is not for application in this case.  See id.  

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

With respect to the evidence of record, the record includes 
copies of an article by the American Legion Magazine, 
September 1993 issue, noting that smoking ills may be service 
connected if the veteran was unaware, at the time the veteran 
began to smoke, of the health risks caused by smoking.  As 
well, the record contains copies of an article from an 
unidentified source titled "Smoking can seriously damage 
your health," which describes the effect that smoking 
use/addiction has on various body organs and in the health of 
the smoker in general.  In this respect, the Board notes 
that, in Sacks v. West, the U.S. Court of Veterans Appeals 
(Court) held that a medical article including generic 
statements to the effect that a medical condition or disease 
is characterized by certain symptomatology is insufficient to 
establish a nexus between the medical condition and the 
purported symptomatology.  Such evidence would not provide a 
link because it fails to address the likelihood that a person 
who had manifested a particular symptom would later be found 
to have the disease in question.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  As such, the article titled 
"Smoking can seriously damage your health" does not provide 
evidence of a nexus between the veteran's smoking during his 
period of service and his residuals of cancer of the larynx.

Additionally, the record includes medical records from the VA 
Medical Center in Columbia, Missouri, for the period 
including from 1975 to 1997 describing the treatment the 
veteran received over the years for cancer of the larynx, 
including but not limited to multiple biopsies of laryngeal 
lesions, a laryngoscopy, and a wide field laryngectomy in 
1975.

Finally, the record includes a VA form 21-4138 (Statement in 
Support of Claim) dated February 1997, and a completed 
questionnaire submitted by the veteran in September 1997 
regarding his smoking habit.  Specifically, in these 
documents, the veteran indicated that he began smoking in 
September 1944 and ceased to smoke in April 1975, about two 
weeks prior to the removal of his vocal cords.  Additionally, 
the veteran noted that he was exposed to ammonia, which was 
used on the veteran's job for refrigeration purposes, from 
1964 to 1981; however, he also indicated that he was exposed 
along with 700 other workers who did not develop cancer.  
Furthermore, he indicated that his wife smoked about one or 
two packs of cigarettes from about 1936 until her death in 
1987, and that he was exposed to his wife's second hand 
smoking from 1945 to 1987.  Moreover, the Board notes the 
veteran indicated he believed that information propounded by 
the American Medical Association and the Army Surgeon General 
provided the nexus evidence necessary to establish his 
entitlement to service connection; however, the veteran did 
not provide any additional names of specific doctors or 
health care providers who could provide an opinion regarding 
the etiology of his cancer, or an opinion linking his cancer 
to his tobacco use during his service.  

After a review of the evidence, the Board finds that the 
veteran did not acquired a dependence to nicotine during his 
period of service which proximately caused his residuals of 
cancer of the larynx, status post laryngectomy.  
Specifically, the Board agrees with the opinion of the Under 
Secretary for Health, and finds that nicotine dependence is a 
disease for VA compensation purposes.  See VAOPGCPREC 19-97 
(May 13, 1997); VAOPGCPREC 2-93 (January 13, 1993).  However, 
the Board finds that the veteran has not established, via 
medical evidence, that he became nicotine dependent during 
his period of service, and that such dependence was the 
proximate cause of his residuals of cancer of the larynx, 
status post laryngectomy.  See VAOPGCPREC 19-97 (May 13, 
1997).  More importantly, the Board observes that the 
evidence shows the veteran was diagnosed with cancer of the 
larynx in 1975, which was about 30 years after his discharge 
from service, and that he has a 30 year history of post-
service tobacco use, in comparison to about 14 months of in-
service tobacco smoking.  As well, the Board observes the 
veteran was exposed to ammonia fumes from 1965 to 1981 and to 
second hand smoking, in addition to his own smoking, from 
1945 to 1998.  Thus, the Board finds that, even assuming that 
the veteran in fact became nicotine dependent during his 
service, the above mentioned factors act as intervening 
causes interrupting the causal connection between the 
veteran's alleged in-service nicotine dependence and his 
subsequent incurrence of cancer.  See id.

As such, the evidence does not show that the veteran suffers 
from the residuals of cancer of the larynx, status post 
laryngectomy, which were proximately caused by nicotine 
dependence acquired during his service, and thus, the Board 
concludes that the veteran's claim for service connection is 
not well grounded and must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board has considered the 
various statements and correspondence by the veteran and his 
representative.  While the Board acknowledges the sincerity 
of these statements, the Board notes that the appellant and 
his representative are laypersons not qualified to offer a 
medical opinion as to causation or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the United States Court of Veterans Appeals held 
that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

The Board notes that section 5107(a) of the U.S. Code 
requires the VA to assist a claimant in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
However,  in Epps v. Gober, the Court stated that a 
claimant's burden to submit evidence sufficient to establish 
a "well grounded" claim is the claimant's alone.  Id. § 
5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  Giving 
the benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim.  Thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim. Id.  In addition, the 
Board is not aware of any circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  As such, the VA is not required to 
remand this case for additional development.  

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submitting to VA any additional 
competent medical evidence in support of his claim.  And, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection for the residuals of cancer of 
the larynx, status post laryngectomy, as secondary to tobacco 
use, and the reasons for which his claim failed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for Bilateral Hearing 
Loss.

The veteran currently contends, and has contended in the 
past, that his current hearing loss is related to acoustic 
trauma he sustained during his service as an artillery 
mechanic.  In this regard, the Board notes that in a December 
1986 rating decision, the RO denied service connection for 
hearing loss on the grounds that the veteran had not 
submitted evidence which would establish a causal 
relationship between the claimed bilateral hearing loss and 
his period of service.  As the veteran did not submit a 
timely appeal with respect to the December 1986 rating 
decision, this decision is final as outlined in 38 U.S.C.A. § 
7105 (West 1991).  Consequently, the veteran's claim may only 
be reopened if new and material evidence is submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Under the 
applicable law, new and material evidence means evidence not 
previously submitted to the agency decisionmaker which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (1998); Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998).  If these conditions are met, the 
veteran is deemed to have submitted new and material evidence 
that requires the VA to reopen the claim on the merits.  Once 
the veteran has submitted new and material evidence which 
would allow a reopening of the veteran's claim, the merits of 
the claim can be considered.  

In this case, in applying Hodge, the Board observes that, 
since the last final adjudication in December 1986, the 
additional evidence in the file which is relevant to this 
claim includes: (1) medical records from an unidentified VA 
Medical facility dated March 1986; (2) a copy of the 
veteran's WD AGO form 100 (Army Qualifications); (3) a letter 
from Mr. and Mrs. [redacted], and Mr. and Mrs. [redacted]; (4) 
copy of a medical article; and (5) medical records from the 
VA Medical Center in Columbia, Missouri, dated from 1975 to 
1997.

The medical records from the unidentified VA Medical facility 
dated March 1986 (item 1) notes the veteran was exposed to 
artillery in the army, and had a diagnosis of severe 
bilateral sensorineural hearing impairment.  And the copy of 
the veteran's WD AGO form 100 (Army Qualifications) (item 2) 
reveals the veteran was a gun crewman handling heavy 
artillery, and "[f]ired a German 105 mm gun in combat."  
However, as these documents were of record prior to the 
December 1986 denial, these documents are duplicate evidence 
and cannot serve as a predicate upon which to reopen the 
previously denied claim. See 38 C.F.R. § 3.156(a) (1998); 
Hodge, supra.

The letter from Mr. and Mrs. [redacted], and Mr. and Mrs.  
[redacted] (item 3) contains information regarding a reunion of 
the 268th and 940th Field Artillery Battalions.  Furthermore, 
the copy of the medical article (item 4) contains general 
information/statements discussing the effects of prolonged 
exposure to noise at or about 90 decibels as related to 
occupational hearing loss.  More importantly, the medical 
records from the VA Medical Center in Columbia, Missouri, 
dated from 1975 to 1997 (item 5) contain various audiological 
examinations showing the veteran suffers from bilateral 
sensorineural hearing impairment.  Specifically, the records 
contain an October 1995 audiological examination report 
revealing the veteran's pure tone thresholds, in decibels, 
for the left ear were 40, 60, 75, 85, 105, and for the right 
ear were 35, 50, 55, 85, 110, both measured at 500, 1000, 
2000, and 4000 Hertz, respectively.

After a review of the additional evidence submitted 
subsequent to the December 1986 RO denial, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim; as such, this evidence is "new and 
material" as contemplated by law.  This evidence thus 
provides a basis to reopen the veteran's claim of service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; Hodge, supra.  However, as the Board 
deems that additional development is necessary prior to final 
adjudication, the veteran's claim is remanded to the RO for 
such development.





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of cancer of the larynx, 
status post laryngectomy, as secondary to tobacco use is 
denied. 

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened; the appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board must 
determine whether it may grant or deny service connection for 
this disability.  In this regard, upon a preliminary review 
of the entire record, the Board finds that the evidence of 
record appears to link the veteran's bilateral hearing loss 
to his service as a gun crewman in the Army.  As such, the 
Board concludes that the VA has a duty to assist the veteran 
in the development of the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 
1464 (1997). 

Accordingly, the veteran should be afforded a VA audiological 
examination and the examiner should provide a medical opinion 
as to the etiology of the veteran's bilateral hearing loss, 
taking into consideration the entire record.  And thus, this 
case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination with an appropriate 
specialist in order to determine the 
extent and severity of the veteran's 
bilateral hearing loss.  The examiner 
should provide an opinion regarding the 
nature and etiology of the veteran's 
hearing disability.  Specifically, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hearing disability is 
related to his period of service.  The 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  The veteran's claims 
file must be made available to the 
examiner for review, and the written 
report should reflect consideration of 
the veteran's documented medical 
history.

2.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the case should be 
adjudicated de novo by the RO.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran until he is notified. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

